DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2020 has been entered.  Claims 1, 2, 5-9 are presented for examination.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ron fish on February 25, 2021.

The application is amended as follows:
The claims are amended as follows:
 

a state of one or more relevant attributes specified in said search query, and for event data regarding said resources, comprising: 
in a non-database file of event and resource data in Unicode format:
loading into memory relevant Unicode characters from said relevant time interval from each of the relevant attributes specified in [[a]] one or more search criteria of said search query of said relevant resources identified in said search query, and applying each of said one or more search criteria expressed in said search query as a regular expression to a relevant set of said Unicode characters encoding at least part of [[a]] the time-series of performance metric data numerical values, until all said search criteria have been applied so as to locate and return Unicode characters which meet said one or more search criteria expressed in said search query, and 
 searching 
a first pair of syntax blocks which enclose particular terms of this search; 
a second syntax block which indicates it is event data sought; 
a third syntax block which indicates it is a type of event sought; 
a regular expression indicating the particular string sought in the type of the event string, and 
searching for the event type.

Claim 2. (Currently Amended) A process for searching for event data, comprising: 
in a file of event data: 
searching for an event by parsing: 
a first pair of syntax blocks which enclose particular terms of this search; 
a second syntax block which indicates it is event data sought; 
a third syntax block which indicates it is a type of event sought; 
a regular expression indicating a particular type description sought, and 
searching for the event type; 
second regular expression indicating a particular description sought such that an event matches if the event type matches the regular expression indicating the particular type description sought or the description of the event matches the second regular expression indicating the particular description of the event, or both are true, otherwise the search returns a zero or false result.

Claim 5. (Currently Amended) The process of claim 1, where each event in said file is comprised of a date when the event occurred, a time when the event occurred, a string indicating the type of event, and a second string indicating a description of whatCUM-001D14AMD_4_2020.doc 10PATENTthe event was.

Claim 6. (Currently Amended) The process of claim 2, where each event in said file is comprised of a date when the event occurred, a time when the event occurred, a string indicating the type of event, and a second string indicating what the description of the event was.

Claim 7. (Currently Amended) The process of claim 1, wherein a fourth syntax block follows said second syntax block and precedes said third syntax block and indicates 

Claim 8. (Currently Amended) The process of claim 2, wherein a fourth syntax block follows said second syntax block and precedes said third syntax block and indicates the type of event 

Claim 9. (Currently Amended) A process for searching after receiving a search query specifying a relevant time interval, said search query specifying one or more relevant resources from which time-series performance metric data has been gathered about a state of one or more relevant attributes specified in said search query, and for event data regarding said resources, comprising: 
in a non-database file of event and resource data in Unicode format:
the relevant attributes specified in [[a]] one or more search criteria of said search query of said relevant resources identified in said search query, and applying each of said one or more search criteria expressed in said search query as a regular expression to a relevant set of said Unicode characters encoding at least part of [[a]] the time-series of performance metric data numerical values, until all said search criteria have been applied so as to locate and return Unicode characters which meet said one or more search criteria expressed in said search query, and CUM-001D14AMD 9 2020.doc 4PATENT  
searching 
a first pair of syntax blocks which enclose particular terms of this search; 
a second syntax block which indicates it is event data sought; 
a third syntax block which indicates it is a description of event sought; 
a regular expression indicating the particular event description sought, and 
searching for the event description.


Allowable Subject Matter
Claims 1, 2, 5-9 are allowed.


Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The prior art or record fails to reasonably disclose the combination of elements as claimed and arranged by the applicant.  
	The examiner has found the following prior art best matching the applicant’s claims:
	Greaves (US Patent Application Pub. No. 2007/0226554 A1);
	Chu (US Patent No. 6643653 B1);
	Malnati (US Publication No. 20120060173 A1).

	Regarding claim 1, Greaves discloses receiving time-series performance metric data from probes measuring performance parameters of a system wherein there is one time-series performance metric value for each attribute of each resource being monitored (paragraphs 0024-0026)
storing the performance metric values in a memory readable by a computer, (paragraphs 0022, 0026)
Chu discloses encoding the data in a Unicode format with each performance metric data value; (col. 2, lines 9-14; col. 7, lines 50-56.)
Malnati discloses a process for searching for event data, comprising: 
in a file of event data: (FIGS. 3A, 3B and 3C, Event log)
searching for an event by parsing: 
a first pair of syntax blocks which enclose the particular terms of this search; (FIG. 3B, -step 3, for example, and Description {…}.  The pair of curly brackets shown in FIG. 3B, -step 3 correspond to the claimed first pair of syntax blocks.  The content 
a second syntax block which indicates it is event data sought; (FIGS. 3A, 3B and 3C, -step 3, class = “Event Log” indicates that it is event data sought.)
a third syntax block which indicates it is a type of event sought; (FIGS. 3A, 3B and 3C, -step 3, Type = Error|Warning indicates that a type of event sought.)
a regular expression indicating the particular type description sought, (FIGS. 3A, 3B and 3C, [0103], [0137], the Property Filter Editor in FIGS. 3A, 3B and 3C illustrates a regular expression indicating the particular type description sought.)
and searching for the event type. (FIGS. 3A, 3B and 3C, [0103], Once the expression syntax in FIGS. 3A, 3B and 3C, -step 3 is set up completely, it is implied that searching of the event type of Type = Error|Warning occurs.)
However, Greaves, Chu and Malnati, whether considered in combination or individually, do not reasonably suggest or teach “loading into memory relevant Unicode characters from said relevant time interval from each of time-series of Unicode characters which encode a time-series of performance metric data numerical values expressing the state over time of the relevant attributes specified in one or more search criteria of said search query of said relevant resources identified in said search query, and applying each of said one or more search criteria expressed in said search query as a regular expression to a relevant set of said Unicode characters encoding at least part of the time-series of performance metric data numerical values, until all said search criteria have been applied so as to locate and return Unicode characters which meet 
	Claim 9 is allowed for reason similar as these for claim 1.
	Regarding claim 2, Greaves, Chu and Malnati, whether considered in combination or individually, do not reasonably suggest or teach “wherein a comma follows the regular expression followed by a fourth syntax block indicating it is a description of an event which is sought, and a second regular expression indicating 
The remaining claims are allowed because of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiwei Y. Stiltner/
Examiner, Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451